Citation Nr: 0204920	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend






ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The January 1997 
rating decision denied entitlement to service connection for 
PTSD and left ankle disabilities.  In the September 1999 
Statement of the Case, the issues included entitlement to 
service connection for a chronic nervous disorder, to include 
PTSD and schizophrenia.  In the January 2002 Statement of the 
Case, the issue was styled as entitlement to service 
connection for an acquired mental disorder, to include PTSD.  

The issue of entitlement to service connection for a left 
elbow disability is no longer before the Board because the 
veteran withdrew the issue on record at the March 2002 video 
hearing.  

The January 1980 formal application for service connection 
raised a claim of entitlement to service connection for a 
kidney disability.  Because this claim has not yet been 
adjudicated, it is referred to the RO for appropriate action.  
Bruce v. West, 11 Vet. App. 405 (1998).  



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous disability in September 1971 and March 1972 and 
denied reopening the claim of entitlement to service 
connection for a nervous disability in January 1980 and June 
1982; the RO notified the veteran of each decision by letter, 
and he did not perfect a timely appeal.  

2.  Evidence received since the June 1982 decision includes 
medical opinions relating current depression to active 
service and current PTSD to credible in-service stressors.  

3.  The medical evidence does not show a current left ankle 
disability.  


CONCLUSIONS OF LAW

1.  The September 1971, March 1972, January 1980, and June 
1982 decisions of the RO are final.  38 U.S.C.A. § 7105 
(1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2001).  

2.  The evidence received since the June 1982 decision is new 
and material evidence; the claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

3.  Major depression and PTSD were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2001).  

4.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability,
to include PTSD

A. New and material evidence

The RO denied entitlement to service connection for a nervous 
disability in September 1971 because the veteran was deemed 
to have a paranoid personality, which is ordinarily excluded 
from consideration for service connection.  See 38 C.F.R. § 
3.303(c).  Notice of this action was mailed to the veteran on 
October 4, 1971.  On October 5, 1971, the veteran then filed 
another claim for a nervous disorder.  In the March 1972 
rating decision, the RO denied service connection for 
schizophrenic reaction, because the earliest post-service 
diagnosis of schizophrenic reaction, paranoid type, in 1971 
was not shown to be related to service or manifested to a 
degree of at least ten percent within the first year of 
discharge from service.  The veteran filed a notice of 
disagreement and was provided with a statement of the case in 
June 1972.  However, he did not file a substantive appeal.  
The September 1971 and March 1972 decisions became final 
because the RO notified the veteran of each of the decisions 
by letter, and he did not file a substantive appeal within 
the prescribed time period.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).  

Over seven years later, the veteran filed new applications to 
reopen the claim in August 1979 and December 1980.  A January 
1980 rating decision, which denied reopening the claim 
because the evidence submitted since March 1972 was 
cumulative and repetitive, became final because the RO 
notified the veteran of the decision by letter, and he did 
not file a notice of disagreement within the prescribed time 
period. See 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  By 
letter of February 1981, the RO advised the veteran that he 
needed to submit new and material evidence to reopen his 
claim.  

In a June 1982 rating decision, the RO denied reopening the 
claim for service connection for a nervous disorder because 
the evidence submitted since January 1980 was not material.  
The evidence in June 1982 included service department 
records, lay statements and hearing testimony, service 
medical records, and post-service VA and private medical 
records.  

Service department records showed that the veteran served in 
the military during the Vietnam Conflict as an automatic 
weapons crewman.  He was in Vietnam from October 1967 to 
October 1968, where he worked as a cannoneer and gunner from 
October 1967 to March 1968 and as a squad leader in May 1968.  
He served in Vietnam Counteroffensive Phase III.  

In several lay statements and testimony from the March 1982 
RO hearing, the veteran contended that he incurred a nervous 
disability in service in 1967 or 1968 or after service in 
1971.  He felt that he had a psychosis rather than a 
neurosis, and he alleged anxiety from three in-service 
stressors:  1) fear of death; 2) racial discrimination; and 
3) medical problems.  He feared death on his way to Vietnam 
when one of the engines on his plane malfunctioned and the 
plane lost altitude.  Fortunately, the pilot regained control 
and safely landed the plane.  Upon arrival in Vietnam, the 
veteran again feared that he would die because dead bodies 
waiting for transport lined the runway.  He feared dying 
during the Vietnam Counteroffensive Phase III because he 
drove a large weapons vehicle, which was a favorite target of 
snipers, and because his weapons squad was attacked multiple 
times.  The veteran felt unsafe because he believed that the 
guards would fall asleep and leave him and the rest of the 
squad unprotected from snipers.  The veteran also felt that 
he was the victim of racial discrimination because his squad 
refused to follow his orders when he was squad leader.  He 
especially felt that his supervisor exercised poor judgment 
in ordering him to drive his weapons vehicle into an area of 
known sniper activity.  He felt that his demotion to four 
months of kitchen duty for defying orders was racially 
motivated.  The veteran alleged further stress in service 
because of medical problems.  He told VA examiners in 1971 
that he felt an immediate negative change come over his body, 
from head to toe, when he discovered in the shower one day 
that his right testicle had migrated and literally 
disappeared from view.  He claimed that voices in Vietnam 
told him that his wife did not care about him and that he was 
sexually dysfunctional since the disappearance of his right 
testicle.  He alleged further in-service stress related to 
repeated episodes of gonorrhea and urinary tract infections.  
The veteran also told the July 1971 VA examiner that he was 
fired from jobs after service because he had so many medical 
appointments to take care of the missing right testicle.  In 
March 1982, a hometown friend testified that the veteran 
seemed fine before service and depressed and nervous after 
service.  

Service medical records showed that the veteran's psychiatric 
health was normal at the April 1966 preinduction examination 
but that he reported a history of depression or excessive 
worry and denied having nervous trouble of any sort.  The 
December 1967 diagnosis was psychoneurotic depression, 
enervasis, and depressive disorder with paranoid features, 
but no psychotic symptoms were manifested.  The May 1968 
diagnosis included psychoneurotic depression and 
psychosomatic disorder with depression secondary to marital 
discord.  At the separation examination in October 1968, the 
veteran's psychiatric health was normal except for flat 
affect and slow motor action.  Contrary to his report at 
preinduction, the veteran now reported a history of nervous 
trouble and denied a history of depression or excessive 
worry.  Although the October 1968 examiner wanted to rule out 
depression, the veteran separated from service before a 
definitive diagnosis of depression could be confirmed or 
refuted.  

Post-service medical records showed no medical treatment from 
October 1968 to March 1971.  In April 1971, the veteran 
started four months of VA hospitalization for treatment of 
schizophrenia, paranoid type.  A July 1971 VA examiner noted 
anxiety symptoms in a paranoid personality, found no real 
depression, and opined that the veteran was pretending to 
have grossly abnormal psychiatric and personality symptoms.  
Oddly, the same examiner stated that the veteran probably had 
a psychiatric disability.  By August 1971, the veteran was in 
prison for failing to pay child support, and in September 
1971, he reported trouble adjusting to his new life on the 
prison farm.  Fear of homosexual advances kept him awake at 
night and reminded him of feeling unsafe in Vietnam.  The 
veteran consistently reported having depression and sexual 
dysfunction since his right testicle was noted missing in 
Vietnam.  The September 1971 VA diagnosis was rule out 
depression and rule out schizophrenia, and the November 1971 
and March 1972 diagnosis was chronic undifferentiated type 
schizophrenia.  In 1979, the veteran underwent multiple 
surgeries to treat residuals of a left acoustic neuroma, 
which included paralysis of the seventh and eighth cranial 
nerves and loss of hearing in the left ear.  At the November 
1979 VA neurological and psychiatric examination, the veteran 
manifested no symptoms of depression or psychosis, and the 
diagnosis was schizophrenic reaction, from history in 
remission.  In July 1980, a private neurological surgeon 
stated that the veteran's symptoms were attributable to a 
psychiatric disability rather than residuals of the left 
acoustic neuroma.  In September 1981 and October 1981, a 
private examiner attributed the veteran's symptoms to a 
personality diagnosis of paranoid traits, whereas another 
private examiner in January 1982 stated that the veteran's 
present depression was intimately related to military 
experience.  Other examiners noted removal of the atrophied 
right testicle in May 1970 and additional surgeries to regain 
lost facial function resulting from the left acoustic 
neuroma.  

In June 1982, the RO considered the new evidence submitted 
since January 1980, found that it was not material, and 
denied reopening the claim.  The June 1982 decision became 
final because the RO notified the veteran of the decision by 
letter, and he did not file a substantive appeal within the 
prescribed time period.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).  

The claim warrants reopening because, since June 1982, the 
veteran has submitted new and material evidence in the form 
of additional service department records, lay statements, 
testimony, and VA and private medical records.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

Additional service department records, filed after June 1982, 
are material because they support the veteran's contentions 
that he served on an automatic weapons crew in Vietnam; that 
he drove a weapons vehicle, which he might have been ordered 
to drive into an area of known sniper activity; and that he 
was a one-time squad leader, whom subordinates might have 
disobeyed.  Service department records confirm that he was in 
Vietnam for the Vietnam Counteroffensive Phase III from 
October 1967 to October 1968 and that he was a cannoneer and 
gunner from October 1967 through March 1968 and a squad 
leader in May 1968.  

Some new and material statements have also emerged from the 
lay statements filed since June 1982 and from May 1999 and 
March 2002 hearings.  In October 1997, the veteran reported 
seeing a service friend from North or South Carolina die in 
combat, and in October 2001, he reported stress from having 
to kill a North Vietnamese person.  The veteran told the May 
2000 VA examiner that he saw many wounded and dead soldiers 
in combat; each time his squad was attacked, two or three 
ended up dead or wounded.  The new statements are material 
because due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service.  
38 U.S.C.A. § 1154.  

Other lay statements since June 1982 are not material because 
they duplicate previous assertions that the veteran was 
demoted to kitchen duty for disobeying orders, that he feared 
death when his airplane lost an engine before landing in 
Vietnam, that he saw dead bodies lining the runway when he 
arrived in Vietnam, and that he feared dying during heavy 
mortar attacks near the demilitarized zone.  The May 1999 
statement from the veteran's grandmother is not material 
because, although sincere, it duplicates earlier lay 
assertions that the veteran was fine before service and very 
nervous after service.  Other statements from the veteran, 
his representative, and a female friend are not material 
because they repeat earlier contentions that he incurred a 
psychiatric disability in service and that current health 
problems cause hardship in his life.  

Some of the medical records generated since June 1982 are 
material because they include current diagnoses, and 
sometimes the etiology, of the veteran's current psychiatric 
disabilities.  The April 1983 VA Axis I diagnosis was 
dysthymic disorder and chronic paranoid schizophrenia, 
currently not found on examination or in remission, and the 
Axis II diagnosis was paranoid personality disorder.  At a 
March 1993 Social Security psychiatric examination, the Axis 
I diagnosis was depressive disorder secondary to brain damage 
from surgical removal of the left acoustic neuroma.  The 
October 1997 VA diagnosis was chronic undifferentiated 
schizophrenia.  In March 1998, a private examiner stated a 
diagnosis of chronic reactive anxiety and depression.  In 
June 1999, the VA diagnosis was chronic undifferentiated 
schizophrenia; however, the examiner found no symptoms of 
PTSD and nothing that could be considered to represent even 
early symptoms of schizophrenia in Vietnam.  The May 2000 
Axis I diagnosis was PTSD, delayed and chronic, and major 
depression, not otherwise specified, which the VA examiner 
related to fear of death and seeing wounded and dead soldiers 
in combat.  In August 2000, a private social worker and 
readjustment therapist stated that in-service stressors from 
combat and racial discrimination had a profound effect on the 
veteran's current life, which manifested as sensitivity to 
racial issues, hypervigilence, and anxiety.  The October 2001 
VA examiner stated an Axis I diagnosis of alleged PTSD that 
could not be confirmed but that the veteran might have 
certain symptoms that could be classified as PTSD without 
satisfying the complete criteria.  The Axis II diagnosis in 
October 2001 was paranoid personality, which was probably 
burned-out schizophrenia.  In a March 2002 addendum, the 
social worker who examined the veteran in August 2000 stated 
that the veteran still had PTSD, manifested as intrusive 
processes, nightmares, anxiety, and anger.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge, 155 F.3d at 1363.  


B. Fulfillment of the duty to assist and inform the veteran

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the veteran's medical records from service and from 
the identified health care providers since service.  The 
veteran received four recent VA examinations, filed numerous 
lay statements with the RO, and provided sworn testimony at a 
regional office hearing in May 1999 and at a video hearing 
before the Board in March 2002.  He also waived RO 
consideration of the evidence submitted at the March 2002 
hearing.  The RO's November 1996 letter to the veteran, the 
September 1971, March 1972, January 1980, June 1982, and 
January 1997 rating decisions, and the June 1972, March 1983, 
July 1997, September 1999, and January 2002 statements of the 
case informed the veteran of the evidence needed to 
substantiate his claim.  Since the veteran was informed of 
the evidence needed to substantiate his claim and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  

C. Entitlement to service connection for a psychiatric 
disability, to include schizophrenia

For the veteran to establish service connection for a 
psychiatric disability, the evidence must demonstrate that a 
psychiatric disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.306.  A psychosis may be presumed to 
have been incurred in service if it is manifested to a degree 
of ten percent within one year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran has current major depression, as specified in the 
DSM-IV.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  If the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  In this case, the May 2000 Axis I diagnosis 
includes major depression, not otherwise specified, according 
to DSM-IV diagnostic code 296.30.  The other current 
diagnosis of chronic undifferentiated schizophrenia, which 
appears in October 1997 and June 1999, is not specified 
according to the DSM-IV and is not clearly supported by 
findings.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. 
§ 4.125(a).  

Service medical records show possible, but not definitive, 
psychiatric disabilities in service.  The veteran's 
psychiatric health was normal at the preinduction 
examination, and only the veteran himself hinted at possible 
depression before service.  However, a lay person cannot 
render a competent medical diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  No psychotic symptoms were 
present in December 1967, and the diagnoses in May 1968 were 
not clear psychoses because personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
application legislation.  See 38 C.F.R. § 3.303(c).  The only 
in-service indication of possible psychosis was the October 
1968 diagnosis of rule out depression, which was never 
confirmed.  

In any event, the indication of combat in Vietnam from 
service department records and the veteran's lay descriptions 
of combat stressors will be accepted in lieu of an official 
record of diagnosis or treatment of a psychiatric disability 
in service.  In the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154.  

Consistent with service department records showing duty as a 
weapons crewman in Vietnam during the Vietnam 
Counteroffensive Phase III, the veteran alleged that he drove 
a weapons vehicle in areas near the demilitarized zone where 
snipers repeatedly attacked his squad and where he feared for 
his life and experienced anxiety and stress from seeing 
wounded and dead bodies.  Resolving all reasonable doubt in 
the veteran's favor, his lay evidence of exposure to combat 
will be accepted in lieu of an official record of diagnosis 
or treatment of psychiatric disability in service.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of  the doubt 
to the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
also see 38 U.S.C.A. § 1154, 38 C.F.R. § 3.102.  

The remaining evidence is in approximate balance for and 
against service connection for major depression because two 
private examiners related current depression to events in 
service, whereas two other private examiners either found a 
personality disorder or related current depression to a 
nonservice-connected disability.  In support of service 
connection, the January 1982 private examiner stated that 
present depression was intimately related to the veteran's 
military experience, and the May 2000 private examiner 
specifically related current major depression to the 
veteran's fear of death and exposure to wounded and dead 
soldiers in combat in Vietnam.  In August 2000, the veteran's 
social worker agreed that issues arising from combat and 
racial discrimination in service had profoundly affected the 
veteran's current life.  Against service connection, the 
private examiner who saw the veteran in Fall 1981 labeled his 
symptoms as paranoid traits, which is a personality disorder 
ineligible for service connection.  See 38 C.F.R. § 3.303(c).  
Similarly, the March 1993 examiner related current depressive 
disorder to residuals of the left acoustic neuroma, which is 
a nonservice-connected disability.  Because the evidence is 
in approximate balance for and against service connection for 
major depression, reasonable doubt will be resolved in the 
veteran's favor, and service connection will be granted for 
major depression.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Even if a current diagnosis of schizophrenia specified 
according to the DSM-IV were of record, which it is not, 
there has not been a showing of continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  After diagnosis of paranoid 
schizophrenia in April 1971 and of chronic undifferentiated 
type schizophrenia in November 1971 and March 1972, examiners 
found no schizophrenia in November 1979 or April 1983.  The 
June 1999 VA examiner further stated that he found nothing 
that could be considered to represent even early symptoms of 
schizophrenia in Vietnam.  In the absence of a nexus opinion 
and continuity of symptomatology of schizophrenia since 
service, entitlement to service connection is not warranted.  
When a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


D. Entitlement to service connection for PTSD

In addition to the general requirements for establishing 
service connection for a psychiatric disability, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Patton v. West, 12 Vet. App. 272, 277 (1999).  

The veteran currently has PTSD, as specified in the DSM-IV.  
See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 4.125(a).  The 
May 2000 Axis I diagnosis includes delayed and chronic PTSD, 
according to DSM-IV diagnostic code 309.81, whereas the July 
1999 VA examiner found no PTSD symptoms and the October 2001 
VA examiner could not confirm PTSD, other than to say that 
the veteran "might have certain symptoms that could be 
classified as PTSD without satisfying the complete 
criteria."  While another examiner found no PTSD symptoms 
and a third found at least some PTSD symptoms according to 
the DSM-IV, the fact remains that there is a supportable 
diagnosis of PTSD.  

The evidence also includes credible supporting evidence that 
the claimed in-service combat stressors occurred.  Service 
department records confirm that the veteran served as an 
automatic weapons crewman in Vietnam during the Vietnam 
Counteroffensive Phase III, which credibly supports claimed 
in-service stressors. The veteran feared death in Vietnam 
when his plane engine malfunctioned, when he saw dead bodies 
lining the runway, when he was ordered to drive a large 
weapons vehicle into an area of known sniper activity, and 
when his squad was repeatedly attacked and service friends 
were wounded or killed.  

Service connection will be granted for PTSD because two 
examiners related current PTSD symptoms to in-service 
stressors.  The May 2000 VA examiner related current PTSD to 
fear of death and exposure to wounded and dead soldiers in 
combat in Vietnam.  Taken together, the August 2000 statement 
and February 2002 addendum by the veteran's social 
worker/therapist show that current PTSD is related to in-
service combat stressors and that PTSD currently manifests as 
intrusive thoughts, nightmares, anxiety, anger, and 
hypervigilence.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which reopened the claim of 
entitlement to service connection for an acquired psychiatric 
disorder before denying service connection on the merits, the 
veteran has not been prejudiced by the Board's decision to 
formally reopen the claim and, on the merits, to grant 
service connection for major depression and PTSD.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  



II. Entitlement to service connection for a left ankle 
disability

This claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  See 38 U.S.C.A. § 5103A.  In this 
case, the RO obtained service medical records and medical 
records from the identified health care providers, and the 
veteran filed lay statements with the RO and provided sworn 
testimony at a March 2002 video hearing.  The claim was 
considered on the merits in January 2002, as required by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The January 1997 rating decision and 
the July 1997, September 1999, and January 2002 statements of 
the case all informed the veteran of the evidence needed to 
substantiate his claim.  The VA has fulfilled its duty to 
assist and inform the veteran.  See McKnight, 131 F.3d at 
1484-85.  

For the veteran to establish service connection for a left 
ankle disability, the evidence must demonstrate that a left 
ankle disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.306.  

In a report to the October 1997 VA examiner and at hearings, 
the veteran testified that he twisted his left ankle in a 
hole when he jumped from a tank while trying to get to a 
bunker for cover from enemy fire.  He testified that his new 
supervisor, who had not been on duty during the incident, 
would not let him go to the clinic until two months later 
because he thought the veteran was faking the injury and 
trying to get out of work.  The veteran admits that service 
medical records include no documentation of an in-service 
left ankle injury.  Certainly, the only mention of the 
veteran's left ankle in service was that it was normal at the 
April 1966 preinduction and October 1968 separation 
examinations, when the veteran denied a history of lameness, 
arthritis, rheumatism, and bone, joint, or other deformity.  

Regardless of what service medical records show, service 
connection cannot be granted in this case because there is no 
proof of a current left ankle disability.  A claim for 
service connection for a disability must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.  Brammer, 3 Vet. App. at 225.  

The only indication of left ankle complaints appeared ten 
years after service and over twenty years ago, in 1979.  Soon 
after the veteran underwent multiple surgeries to treat a 
nonservice-connected left acoustic neuroma, he suffered a 
stroke.  As a result, according to the October 2001 VA 
examiner, the veteran experienced left-sided weakness that 
affected the use of his left leg.  The veteran reported 
difficulty balancing on either foot alone, but particularly 
on the left, in February 1979, and he swayed to the left when 
he walked on his heels in November 1979.  Since 1979, 
however, medical records have shown no diagnosis, treatment, 
or mention of any left ankle disability.  The veteran even 
testified in March 2002 that his left ankle caused no 
problems and that he treated any soreness by soaking it in 
Epsom salts.  There is no evidence of residual left ankle 
disability noted by a competent medical professional, and as 
lay persons, the veteran and his representative are not 
competent to render a medical diagnosis.  Espiritu, 2 Vet. 
App. at 494-95.  

The overwhelming weight of the evidence is against the claim, 
and service connection cannot be granted.  In such 
circumstances, the benefit of the doubt doctrine does not 
apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened, and entitlement to service connection 
for major depression and PTSD is granted.  


Entitlement to service connection for a left ankle disability 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

